Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

This office action is in response to the reply filed on 10/10/22.  In the reply, the applicant elected, without traverse, Group I, Species A, Claims 1-14.  Claims 1-22 are pending with claims 15-22 being withdrawn.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/6/22;3/26/21;12/1/20 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-10, 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reitz et al. (US 2011/0275587) (“Reitz”).
Reitz discloses: A medicated gel [0017], comprising: a sterile viscous gel having a viscosity sufficient to be maintained within a paranasal sinus cavity or nasal passage after insertion [0013,0015-0017]; and a medication dispersed in the sterile viscous gel [0017].  
the sterile viscous gel is selected from the group consisting of: hydroxyethyl cellulose, hypromellose, methlycellulose, carboxymethlycellulose and other cellulose type polymers.  [0013,0019]
the sterile viscous gel contains time release lipid matrix microspheres.  [0022]
a viscosity of the gel is between 10 and 300,000 centipoise.  [0013]
the medication is selected from the group consisting of: tobramycin, gentamicin, vancomycin, ceftriaxone, ceftazidime, clindamycin, levofloxacin, ciprofloxacin, mupirocin, azithromycin, clarithromycin, polymyxin B, colistin, sulfamethoxazole/trimethoprim and ertapenem.  [0021]
the medication is selected from the group consisting of: Penicillins; Cephalosporins; Tetracyclines; Macrolides; Quinolones; Fluoroquinolones; Aminoglycosides; Carbapenems; Sulfonamides; Glycopeptides and Polymyxins.  [0021]
the medication is selected from the group consisting of: Fluconazole, Itraconazole, Voriconazole, Posaconazole, Isoconazole, Amphotericin B, Amphotericin B Liposome, and Amphotericin B Lipid Complex.  [0021]
the medication is selected from the group consisting of: betamethasone, fluticasone furoate, fluticasone propionate, ciclesonide, hydrocortisone, budesonide.  [0021]
the sterile viscous gel contains methylglyoxal, Vitamin D3, Vitamin A, silver or gold ions or colloidal suspensions, ethylenediaminetetraacetic acid (EDTA), hyaluronic acid (HA), xylitol, bromelain, quercetin, herbal extracts, or essential oils.  [0013]
claim 13: A method of delivering the medicated gel of claim 1 into a paranasal sinus cavity or nasal passage, the method comprising: depositing the medicated gel into the infected paranasal sinus cavity and onto the surrounding tissues.  [0018,0020]
wherein depositing the medicated gel comprises applying the medicated gel via a delivery device comprising a syringe and catheter assembly, a syringe and malleable suction assembly, or a syringe and cannula assembly during or after functional endoscopic sinus surgery. [0014,0038,0020]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Reitz.
Reitz discloses the invention as substantially claimed, including the medication of the medicated gel comprising mometasone [0021] or anti-inflammatory medications [0021].  The medications listed in claims 5 and 11 are simply more narrow examples of the above disclosed by Reitz, therefore obvious.  (claim 5: the medication comprises mometasone furoate or mometasone furoate monohydrate; claim 11: the sterile viscous gel contains ibuprofen, diclofenac, naproxen, ketoprofen or meloxicam)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reitz in view of Tijsma et al. (US 2009/0270346) (“Tijsma”).
Reitz discloses the invention as substantially claimed, including a gel with an antimicrobial medication in the gel [0013,0021].  Reitz does not directly disclose this gel containing chitosan.  Tijsma, in the analogous art, teaches a protective gel containing chitosan [0004-0005,0011,0046,0055].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gel as taught by Reitz to particularly contain chitosan as taught by Tijsma for its antimicrobial activity. (see Tijsma [0055])
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEANNA K HALL/Primary Examiner, Art Unit 3783